Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of April 23, 2019 (the
“Effective Date”), by and between ZIOPHARM Oncology, Inc., a Delaware
corporation, with principal offices at One First Avenue, Parris Building, #34
Navy Yard Plaza, Boston, Massachusetts 02129 (the “Company”), and Robert
Hadfield, presently residing at                 (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Company currently employs Employee as its Executive Vice President,
General Counsel & Chief Compliance Officer, pursuant to the terms of an Offer
Letter dated March 19, 2018 and that certain Severance Agreement dated April 9,
2018 (collectively, the “Prior Employment Agreements”);

WHEREAS, the Company desires to continue employing Employee as Executive Vice
President, General Counsel & Chief Compliance Officer of the Company, and
Employee desires to continue serving the Company in that capacity, upon the
terms and subject to the conditions contained in this Agreement.

WHEREAS, the Company and Employee have mutually agreed that, as of the Effective
Date, this Agreement shall amend, restate and replace the Prior Employment
Agreements;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1)

Employment.

a) Services. Employee will be employed by the Company as its Executive Vice
President, General Counsel & Chief Compliance Officer on the terms set forth
herein. Employee will report to the Chief Executive Officer of the Company.
Employee shall have such duties, authorities and responsibilities as are
assigned by the Chief Executive Officer (or his or her designee) and as
generally required of a Executive Vice President, General Counsel & Chief
Compliance Officer in companies that are substantially similar to the Company
(collectively the “Services”). Notwithstanding the foregoing, the Company may
expand, reduce or otherwise alter the duties of Employee in its sole
discretion; provided, however, that any such reduction or alteration of
Employee’s duties may constitute “Good Reason” for Employee’s resignation (as
such term is defined in Section 8(d) hereof), thereby potentially entitling
Employee to the severance and other benefits provided pursuant to Section 9 of
this Agreement. Employee agrees to perform his duties faithfully, to use his
best efforts to advance the best interests of the Company, to devote
substantially all of his business time, attention and energies to the business
of the Company, and while he remains employed, not to engage in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage, that will interfere with the performance by
Employee of his duties hereunder or that will adversely affect, or reflect
negatively upon, the Company; provided, however, that Employee may engage in the
following activities to the extent that such activities, individually or
collectively, do not interfere with the performance of Employee’s duties and
responsibilities hereunder: (A) participating in charitable, civic, educational,
professional, community or industry affairs; (B) attending to personal financial
matters; and (C) engaging in such other activities, subject to the prior written
approval of the Company’s Chief Executive Officer.

 

1



--------------------------------------------------------------------------------

b) Acceptance. Employee hereby accepts such employment and agrees to render the
Services.

c) Termination of Prior Employment Agreement. Effective as of 11:59 p.m. on the
day immediately prior to the Effective Date, the Prior Employment Agreements
shall automatically terminate and be of no further force and effect.

 

2)

Employment is At-Will.

Employee acknowledges that this Agreement does not create any obligation on
Employee’s part to work for the Company, or on the part of the Company to employ
Employee, for any fixed period of time. Employment is at-will and may be
terminated at any time with or without “Cause” (as defined below) and without
providing a reason for such termination.

 

3)

Best Efforts; Place of Performance.

a) Employee shall devote substantially all of his business time, attention and
energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company. Except as otherwise noted
in this Agreement, during his employment with the Company, Employee shall not,
without the prior written consent of the Company, accept other employment,
perform services (including consulting services) for any other person or entity,
or otherwise be actively engaged in any other business activity, whether or not
such business activity is pursued for gain, profit or other pecuniary advantage.

b) The duties to be performed by Employee hereunder shall be performed primarily
at the Company’s offices in Boston, Massachusetts, subject to reasonable travel
requirements on behalf of the Company.

 

4)

Compensation. As full compensation for the performance by Employee of his duties
under this Agreement, the Company shall pay Employee as follows:

a) Base Salary. The Company shall pay Employee a salary (as may be increased
from time-to-time, the “Base Salary”) equal to $370,000 per annum, which Base
Salary shall be subject to review by the Company’s Board of Directors (the
“Board”) or the Compensation Committee thereof at least annually, provided that
the Base Salary shall not be subject to reduction except as contemplated by
Section 8(d)(iii) below. Payment shall be made in accordance with the regular
payroll practices of the Company in effect from time to time.

b) Discretionary Bonuses. Employee shall be eligible to receive an annual,
discretionary performance-based bonus (the “Discretionary Performance Bonus”),
based on Employee’s performance as determined in its sole discretion by the
Board or the Compensation Committee thereof for each calendar year. The target
amount of the Discretionary Performance Bonus shall be equal to forty percent
(40%) of Employee’s Base Salary, with the amount of the actual Discretionary
Performance Bonus payable for each year determined by the Board or Compensation

 

2



--------------------------------------------------------------------------------

Committee in its sole discretion. The amount so determined shall be payable
within 30 days following December 31 of each calendar year during Employee’s
employment under this Agreement; provided that Employee remains employed by the
Company through December 31 of the calendar year during which the Discretionary
Performance Bonus was earned. At the sole discretion of the Board, Employee may
receive additional bonuses (each, an “Additional Discretionary Bonus”) based
upon his performance on behalf of the Company and/or the Company’s performance.
An Additional Discretionary Bonus, if any, shall be payable either as a lump-sum
payment or in installments, in such amounts, in such manner and at such times as
may be determined by the Board in its sole discretion.

c) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts and benefits payable or provided to Employee under this
Agreement.

d) Expenses. The Company shall reimburse Employee for all normal, usual and
necessary expenses incurred by Employee in furtherance of the business and
affairs of the Company, including reasonable travel and entertainment expenses.
The Company shall reimburse Employee upon timely receipt by the Company of
appropriate vouchers or other proof of Employee’s expenditures and otherwise in
accordance with any expense reimbursement policy as may from time to time be
adopted by the Company. The Company’s expense reimbursement policy generally
requires that application for reimbursement be made as soon as practicable after
the expense is incurred, but in no event more than one year after the date of
the expense. Reimbursements are made by the Company no less frequently than
monthly, and for compliance with Code Section 409A (as hereinafter defined), not
later than December 31 of the year following the year in which the expense was
incurred.

e) Vacation and Other Benefits. Employee shall be entitled to a vacation equal
to the greater of (i) four (4) weeks per annum (or pro rata portion thereof for
any partial year), and (ii) the number of weeks of vacation Employee would be
entitled to receive under the Company’s policies, in addition to holidays
observed by the Company as they fall on scheduled days of work. Vacation shall
accrue, and be carried forward into the next year of employment, in accordance
with the terms and conditions of the Company’s generally applicable vacation
policy. Notwithstanding anything to the contrary set forth in Section 9 of this
Agreement or elsewhere in this Agreement, upon any termination of Employee’s
employment, the Company will provide timely payment to Employee in respect of
any then accrued but unused vacation. Employee shall also be entitled to the
rights and benefits for which he shall be eligible under any benefit or other
plans (including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “fringe” benefits) as the Company shall
make available to other employees generally from time to time.

5) Confidentiality; Non-Compete. Employee acknowledges and affirms his
compliance with the Invention, Non-Disclosure and Non-Competition Agreement,
which he signed on March 27, 2018 (the “Non-Disclosure Agreement”) and remains a
condition of employment.

6) Assignment. Neither this Agreement nor any of the rights and obligations of
Employee under this Agreement may be assigned, transferred or otherwise disposed
of by Employee. Company may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of Company’s business
or that aspect of Company’s business in which Employee is principally involved.

 

3



--------------------------------------------------------------------------------

7) Termination. Employee’s employment hereunder may be terminated at any time,
with or without Cause, and without providing a reason for such termination. This
Agreement shall terminate upon termination of Employee’s employment, except that
the provisions of Sections 8 and 9 below shall survive any termination of this
Agreement. The provisions of the Non-Disclosure Agreement shall survive
termination of this Agreement.

8) Termination. Employee’s employment hereunder shall be terminated upon
Employee’s death and may be terminated as follows:

a) Employee’s employment hereunder may be terminated by the Company for Cause.
Any of the following actions by the Employee or conditions shall
constitute “Cause”:

 

  i)

The willful or negligent failure, disregard or refusal by Employee to perform
his duties hereunder for a period of thirty (30) calendar days after Employee
has been given written notice thereof;

 

  ii)

Any act by Employee, that in the reasonable opinion of a majority of the Board
has the effect of materially injuring the business or reputation of the Company
or any of its affiliates;

 

  iii)

Misconduct by Employee in respect of the duties or obligations of Employee under
this Agreement, including, without limitation, insubordination with respect to
lawful directions received by Employee from the Company for a period of thirty
(30) calendar days after Employee has been given written notice thereof;

 

  iv)

Employee’s conviction of any felony or a misdemeanor involving moral turpitude
(including entry of a nolo contendere plea);

 

  v)

The determination by the Company, after a reasonable and good faith
investigation, following a written allegation by another employee of the
Company, that Employee engaged in any conduct prohibited by law (including,
without limitation, harassment that constitutes age, sex or race
discrimination);

 

  vi)

Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not constituting a misdemeanor or felony);

 

  vii)

Material breach by Employee of any of the provisions of the Non-Disclosure
Agreement, as determined by the Company in good faith; and

 

  viii)

Failure by Employee to cure any breach in any material respect by Employee of
any provision of this Agreement within thirty (30) calendar days after Employee
has been given written notice thereof.

 

4



--------------------------------------------------------------------------------

b) Employee’s employment hereunder may be terminated by the Company due to
Employee’s Disability. For purposes of this Agreement, a termination
for “Disability” shall occur upon rendering of a written termination notice by
the Company after Employee has been unable to substantially perform his duties
hereunder for 90 or more consecutive days, or more than 120 days in any
consecutive 12-month period, by reason of any physical or mental illness or
injury. For purposes of this Section 8(b), Employee agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.

c) Employee’s employment hereunder may be terminated by the Company (or its
successor) upon the occurrence of a Change of Control. For purposes of this
Agreement, “Change of Control” means (i) the acquisition, directly or
indirectly, following the date hereof by any person (as such term is defined in
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended),
in one transaction or a series of related transactions, of securities of the
Company representing in excess of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities if such person (or his
or her or its affiliate(s)) does not own in excess of 50% of such voting power
on the date of this Agreement, or (ii) the future disposition by the Company
(whether direct or indirect, by sale of assets or stock, merger, consolidation
or otherwise) of all or substantially all of its assets in one transaction or
series of related transactions (other than (A) a merger effected exclusively for
the purpose of changing the domicile of the Company, (B) financing activities in
the ordinary course in which the Company sells its equity securities, or (C) a
transfer to a person or entity that, immediately after the transfer, is or is
controlled by a person or entity that controlled the Company before the
transfer, within the meaning of Section 1.409A-3(i)(5)(vii)(B) of the Treasury
regulations (the “Treasury Regulations”) promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”).

d) Employee’s employment hereunder may be terminated by the Employee for Good
Reason, provided that such termination occurs within six (6) months following
the Employee becoming aware of the occurrence of an event of Good Reason (as
defined below) and provided, further, that the Employee has provided the Company
with written notice of an event of Good Reason within thirty (30) calendar days
following the date Employee becomes aware of its occurrence and the Company
shall have failed to cure the event of Good Reason within thirty (30) calendar
days following the Company’s receipt of such notice from Employee. For purposes
of this Agreement, “Good Reason” shall mean any of the following: (i) the
assignment to the Employee of duties that constitute a material diminution in
Employee’s authorities, duties, responsibilities, titles or offices as described
herein; (ii) any material reduction by the Company of the Employee’s
authorities, duties, responsibilities, titles or offices; (iii) a reduction by
the Company of greater than ten percent (10%) of the Employee’s base
compensation payable hereunder, unless in connection with an across-the-board
reduction of similar magnitude affecting similarly situated executives; (iv) the
relocation of Employee’s principal place of employment, without Employee’s
consent, in a manner that lengthens his one-way commute distance by fifty
(50) or more miles from his then-current principal place of employment
immediately prior to such relocation; or (v) a material breach by the Company of
this Agreement.

 

5



--------------------------------------------------------------------------------

9)

Compensation upon Termination.

a) If Employee’s employment is terminated as a result of his death or
Disability, as a result of his voluntary resignation other than for Good Reason,
or by the Company for Cause, the Company shall pay to Employee or to the
Employee’s estate, as applicable, his accrued Base Salary through the date of
termination and expense reimbursement amounts for expenses incurred through the
date of termination. Employee shall have no further entitlement to any other
compensation or benefits from the Company, except as provided in Section 10(a)
below regarding continuation of insurance coverage. Employee shall not be
entitled to any bonus payable after the date of termination, except where
Employee remains employed by the Company through December 31 of the calendar
year during which the Discretionary Performance Bonus was earned as provided in
Section 4(b) above.

b) If Employee’s employment is terminated by the Company without Cause, and
other than by reason of death or Disability, or if the Employee’s employment is
terminated by the Employee for Good Reason, then the Company shall pay to
Employee his Base Salary through the date of his termination and any expense
reimbursement amounts for expenses incurred through the date of termination. In
addition, if (i) Employee has executed and delivered to the Company, within
sixty (60) days after the effective date of that termination, a written general
release in a form satisfactory to the Company, whereby Employee shall release
the Company from any and all potential liabilities arising out of Employee’s
employment with, or termination from employment from, the Company (a “Release”);
and (ii) the rescission period specified in that release has expired, the
Company shall pay to Employee a severance amount equal to nine (9) months of
Employee’s then current Base Salary (the “Severance”), less applicable
withholdings and deductions, which amount shall be payable in a single lump sum
on or before the 90th day after the effective date of that termination; provided
that the Board may, upon written notice to Employee, reduce the Severance amount
to six (6) months of Employee’s then current Base Salary in the event the
Company enters bankruptcy or insolvency proceedings. For purposes of the
calculation of the Severance and any payment of the Discretionary Performance
Bonus target amount pursuant to Section 9(c), Employee’s Base Salary and
Discretionary Performance Bonus target amounts shall be calculated without
giving effect to any reduction that would give rise to Employee’s right to
resign for Good Reason.

c) If (i) Employee’s employment is terminated by the Company (or its successor)
without Cause or the Employee resigns for Good Reason, in either case (A) within
eighteen (18) months following the occurrence of a Change of Control or
(B) within 90 days prior to and in connection with the occurrence of a Change of
Control, then in addition to the severance benefits provided under Section 9(b)
above and conditioned upon both the execution and non-revocation of the Release
and the execution of a new agreement containing post-termination restrictive
covenants (including, without limitation, a non-competition covenant) of the
same scope, duration and terms as the Non-Disclosure Agreement, (1) all unvested
options or restricted stock awards (collectively, “Unvested Stock Awards”) held
by Employee at the time that such termination occurs shall be accelerated and
deemed to have vested as of the termination date; and (2) the Company shall pay
Employee the target amount of the Discretionary Performance Bonus contemplated
by Section 4(b) (i.e., forty percent (40%) of Employee’s Base Salary) that would
have been payable for the calendar year in which termination of his employment
occurs, payable in a single lump sum on the 90th day after the effective date of
termination. Prior to any Change of Control, the Company shall take such action
as may be necessary to amend the terms of any Unvested Stock Award (either
granted prior to or after the Effective Date) in order to provide the
acceleration contemplated by this Section 9(c).

 

6



--------------------------------------------------------------------------------

d) This Section 9 sets forth the only obligations of the Company with respect to
the termination of the Employee’s employment with the Company, and the Employee
acknowledges that, upon the termination of his employment, he shall not be
entitled to any payments or benefits which are not explicitly provided in
Section 9.

e) Amounts payable to Employee pursuant to Sections 9(b) or 9(c) hereof shall
only be paid following Employee’s separation from service with the Company. The
time for payment of amounts due following Employee’s separation from service
pursuant to this Section 9 shall be determined in accordance with the Company’s
regular payroll and bonus payment practices, subject to the provisions of Code
Section 409A and the Treasury Regulations. Notwithstanding anything herein to
the contrary, (i) if at the time of Employee’s termination of employment with
the Company the Company’s common stock is publicly traded (as determined under
Code Section 409A), (ii) Employee is a “specified employee” (as determined under
Code Section 409A), and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Code Section 409A, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Employee) until the
date that is six (6) months and one day following Employee’s termination of
employment with the Company (or the earliest date as is permitted under Code
Section 409A without any accelerated or additional tax); and (ii) if any other
payments of money or other benefits due to Employee hereunder could cause the
application of an accelerated or additional tax under Code Section 409A, then
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Code Section 409A, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that is reasonably expected not to cause such
an accelerated or additional tax. For purposes of Code Section 409A, each
payment made under this Agreement shall be designated as a “separate
payment” within the meaning of the Code Section 409A, and, to the extent
required by Code Section 409A, references herein to Employee’s “termination of
employment” shall refer to Employee’s “separation from service” (within the
meaning of Code Section 409A) with the Company (as defined to include any
affiliates required to be taken into account for that definition of separation
from service). To the extent any reimbursements or in-kind benefits due to
Employee under this Agreement constitute “deferred compensation” under Code
Section 409A, any such reimbursements or in-kind benefits shall be paid to
Employee in a manner consistent with Section 1.409A-3(i)(1)(iv) of the Treasury
Regulations. The compensation (including without limitation separation benefits)
provisions of this Agreement shall be interpreted, operated and administered in
a manner intended to comply with any applicable requirements of Code
Section 409A, the Treasury Regulations, and subsequent guidance issued under
Code Section 409A.

 

10)

Effect of Termination on Benefits.

a) If Employee’s employment with the Company is terminated, and pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Employee may elect to
continue his existing medical, vision and/or dental coverage under the Company’s
group health insurance plans, and the entire cost of any associated insurance
premiums shall be borne entirely by Employee; provided, however, that if
Employee’s employment is terminated by the Company without Cause or the Employee
resigns for Good Reason, the Company shall pay its contributions for such
medical and dental insurance coverage (the “COBRA Premium Benefits”) for the
first nine (9) months following the date of termination (the “COBRA Payment
Period”); provided that the Board may, upon written notice to Employee, reduce
the COBRA Payment Period to six (6) months in the event the Company enters
bankruptcy or insolvency proceedings.

 

7



--------------------------------------------------------------------------------

b) Notwithstanding anything to the contrary set forth in Section 10(a), if the
Company determines, in its sole discretion, that the Company cannot provide the
COBRA Premium Benefits without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company shall in lieu thereof pay Employee a
taxable cash amount, which payment shall be made regardless of whether the
Employee or his qualifying family members elect COBRA continuation coverage (the
“Health Care Benefit Payment”). The Health Care Benefit Payment shall be paid in
installments on the same schedule that the COBRA Premium Benefits would
otherwise have been paid to the insurer. The Health Care Benefit Payment shall
be equal to the amount that the Company otherwise would have paid for COBRA
Premium Benefits, and shall be paid until the expiration of the COBRA Payment
Period.

c) Except as otherwise specifically provided for in subsection (a) or (b) of
this Section 10, or in Section 9 above, upon termination of Employee’s
employment, Employee shall have no further entitlement to any other compensation
or benefits from the Company.

 

11)

Application of Internal Revenue Code Section 280G.

a) If any payment or benefit Employee would receive pursuant to a Change of
Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the manner that
results in the greatest economic benefit for Employee. If more than one method
of reduction will result in the same economic benefit, the items so reduced will
be reduced pro rata.

b) In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, Employee agrees to
promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax. For the avoidance of
doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, Employee will have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

 

8



--------------------------------------------------------------------------------

c) Unless Employee and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

d) The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Employee and the Company
within fifteen (15) calendar days after the date on which Employee’s right to a
Payment is triggered (if requested at that time by Employee or the Company) or
such other time as requested by Employee or the Company.

 

12)

Miscellaneous.

a) All amounts payable hereunder are intended to be either exempt from Code
Section 409A or be subject to and comply with Code Section 409A. At all times
all provisions of this Agreement shall be construed in a manner consistent with
the foregoing.

b) This Agreement, together with the Non-Disclosure Agreement, constitutes the
entire agreement and understanding between the Company and Employee concerning
the subject matter hereof and supersedes any previous agreement, oral, written
or otherwise, between the Company and Employee concerning the subject matter
hereof, including but not limited to the Prior Employment Agreements. No
modification, amendment, termination or waiver of this Agreement shall be
binding unless in writing and signed by a duly authorized officer of the
Company.

c) Employee represents that: (i) neither the execution or delivery of this
Agreement nor the performance by Employee of his duties and other obligations
hereunder violate or will violate any statute, law, determination or award, or
conflict with or constitute a default or breach of any covenant or obligation
under (whether immediately, upon the giving of notice or lapse of time or both)
any prior employment agreement, contract, or other instrument to which Employee
is a party or by which he is bound; (ii) Employee will not disclose to the
Company any confidential or proprietary information of any other person or
employer and will not bring to the Company any property or documents of a
confidential nature that belong to any other person or employer; and
(iii) Employee does not have in his possession any property belonging to another
employer, whether in paper or electronic format.

d) Employee represents that he has the full right, power and legal capacity to
enter and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Employee enforceable against him in accordance with its terms. No approvals or
consent of any person or entities are required for Employee to execute and
deliver this Agreement or perform his duties and other obligations hereunder.

 

9



--------------------------------------------------------------------------------

e) Employee understands, acknowledges and agrees that any violation by Employee
of any of the terms of this Agreement may result in Employee’s immediate
termination.

f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

g) This Agreement shall be construed, interpreted, and applied in accordance
with the laws of the Commonwealth of Massachusetts, without regard to conflict
of law provisions. Employee agrees all disputes arising hereunder shall be
adjudicated only and exclusively in the state and federal courts of
Massachusetts, and Employee hereby consents to the personal jurisdiction and
venue of such courts. The Company and Employee each hereby irrevocably waives
any right to a trial by jury in any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement.

h) In the event any provision of this Agreement shall be held to be void,
unlawful or unenforceable, all of the remaining provisions shall nevertheless
remain in full force and effect.

i) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally, by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, when deposited in
the United States mail. Either party may designate another address, for receipt
of notices hereunder by giving notice to the other party in accordance with this
paragraph (h).

j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

k) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

l) Employee hereby acknowledges receipt of a duplicate copy of this Agreement.
EMPLOYEE ACKNOWLEDGES THAT BEFORE SIGNING EMPLOYEE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS TERMS AND CONDITIONS.

[Remainder of page intentionally left blank; signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

 

EMPLOYEE: /s/ Robert Hadfield Robert Hadfield Date:   April 23, 2019 ZIOPHARM
Oncology, Inc.: /s/ Laurence Cooper By:   Laurence Cooper Title:   Chief
Executive Officer Date:   April 23, 2019

 

11